DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of claims 1 – 4, 13 – 20 and 22 - 25 in the reply filed on 10/11/22 is acknowledged.  The elected species is polyetheretherketone and therefore claim 5 is withdrawn also.  Claims 5 – 12 and 21 are withdrawn.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

As to claim 14, it is unclear what the limitations metallic particle or ceramic particle relate to in reference to the stem or femoral ball of the hip implant.  The metal or ceramic could not be in particle form during implantation therefore this limitation was examined as metal or ceramic particle form prior to manufacture into the final stem or femoral ball.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 13, 14, 17 – 19 and 23 – 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20140222158 to Lawrynowicz et al. hereinafter “Lawrynowicz”.

Lawrynowicz is directed to femoral prosthesis for use in hip joint replacement procedures [0001].  

Regarding claims 1 – 4, 13, 14, 17, 18 and 19, in one embodiment, Lawrynowicz teaches the use of polyetherether ketone (PEEK) on the metal taper trunnion of the hip joint which reduces crevice corrosion in certain conditions [0011].  In an alternative embodiment, a PEEK sleeve was placed on a Ti6Al4V stem taper [0011].  Here the sleeve is a tapered tube of material.  The PEEK sleeve is mated with a CoCr female trunnion.  In anther embodiment, a PEEK coated Ti6Al4V stem taper was mirror polished  [0011].  In this embodiment the sleeve is not fully bored.  In a final embodiment, PEEK was machined into a sleeve and polished [0011].  See the following generic figure of the bottom of a femoral implant for two embodiments.  

Sleeve						Coated
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

[AltContent: connector] = PEEK

The extended body stem with neck and taper  and receiving body (femoral ball head) comprise a titanium, Ti6AL4V [0011], CoCr, stainless steel, titanium alloys or ceramic materials such as alumina [0024].  These alloys were in particle form prior to manufacturing into the final shape of the stem or femoral ball.  Also, in a further embodiment, a modular femoral head that engages with a metal trunnion on a femoral component has a polymeric tapered cavity and a metal or ceramic outer shell (claim 14).  

As to claim 23, Lawrynowicz teaches that PEEK may be reinforced with carbon fiber which may be long or chopped into small fibers [0032].  A mold is used to impart the necessary geometry and shape of the component [0032].  Molding processes such as compression molding, autoclave molding, bladder molding or resin transfer molding [0033].  

Regarding claims 24 and 25, Lawrynowicz discloses that, in one embodiment, the use of polyetherether ketone (PEEK) on the metal taper trunnion of the hip joint which reduces crevice corrosion in certain conditions [0011].  Improving the corrosion resistance will increase wear resistance.  

Claim 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 105030377A hereinafter “377”.  

“377” is directed to a taper sleeve applied to part of a hip joint stem and neck [10].

Regarding claim 15, “377’ teaches that the taper sleeve is a hollow taper sleeve which can comprise polyether ether ketone [0010 – 0012].  The thickness of the cone sleeve is in the range of 0.5 – 5mm.  This ranges lie within the claimed range of 0.2 – 20 mm.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 13 – 20 and 22 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140222158 to Lawrynowicz et al. hereinafter “Lawrynowicz”.  

Lawrynowicz is directed to femoral prosthesis for use in hip joint replacement procedures [0001].  

Regarding claims 1 – 4, 13, 14, 17, 18 and 19, in one embodiment, Lawrynowicz teaches the use of polyetherether ketone (PEEK) on the metal taper trunnion of the hip joint which reduces crevice corrosion in certain conditions [0011].  In an alternated embodiment, a PEEK sleeve was placed on a Ti6Al4V stem taper [0011].  Here the sleeve is a tapered tube of material.  The PEEK sleeve is mated with a CoCr female trunnion.  In another embodiment, a PEEK coated Ti6Al4V stem taper was mirror polished  [0011].  In this embodiment the sleeve is not fully bored.  In a final embodiment, PEEK was machined into a sleeve and polished [0011].  See the following generic figure of the bottom of a femoral implant for two embodiments.  








Sleeve						Coated
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

[AltContent: connector] = PEEK

The extended body stem with neck and taper  and receiving body (femoral ball head) comprise a titanium, Ti6AL4V [0011], CoCr, stainless steel, titanium alloys or ceramic materials such as alumina [0024].  These alloys were in particle form prior to manufacturing into the final shape of the stem or femoral ball.  Also, in a further embodiment, a modular femoral head that engages with a metal trunnion on a femoral component has a polymeric tapered cavity and a metal or ceramic outer shell (claim 14).  

Therefore, it would have been obvious to the skilled artisan to use a PEEK sleeve on the metal taper trunnion of the lower portion of a hip implant as it is directly taught by Lawrynowicz.  Also, it would have been obvious to the skilled artisan to use a PEEK coating on the metal taper trunnion of the lower portion of a hip implant as it is directly taught by Lawrynowicz.  

As to claim 22, Lawrynowicz teaches that the polymeric support may be reinforced with carbon or glass fiber (additive material) as they are known in the art [0024].  Lawrynowicz is silent as to the amount of additive materials used in the polymeric support.  

With regard to applicant’s limitations regarding the concentrations of additive materials, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Lawrynowicz teaches choosing an additive material (carbon or glass fiber) which are known in the art, the Examiner asserts that the concentrations of additive materials are art recognized result-effective variables.  Thus it would be obvious in the optimization process to change the concentrations of the additive materials to yield the properties required.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the applicant, the formation of a polymeric sleeve.  

As to claim 23, Lawrynowicz teaches that PEEK may be reinforced with carbon fiber which may be long or chopped into small fibers [0032].  A mold is used to impart the necessary geometry and shape of the component [0032].  Molding processes such as compression molding, autoclave molding, bladder molding or resin transfer molding [0033].  

Regarding claims 24 and 25, Lawrynowicz discloses that, in one embodiment, the use of polyetherether ketone (PEEK) on the metal taper trunnion of the hip joint which reduces crevice corrosion in certain conditions [0011].  Improving the corrosion resistance will increase wear resistance.  

As to claims 15, 16 and 20, Lawrynowicz is silent as to the physical dimensions of the polymeric sleeve which fits over the metal taper trunnion of the hip joint.  

With regard to Applicant’s limitations regarding the physical dimensions of the polymeric sleeve which fits over the metal taper trunnion of the hip joint, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Lawrynowicz teaches applying PEEK as a sleeve or coating to the trunnion, the Examiner asserts that the design of the physical dimensions of the hip implant are art recognized result-effective variables.  Thus it would be obvious in the optimization process to select dimension of these components to achieve a stable, long lasting implant.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a polymeric sleeve.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										10/22/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759